Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-5-2007

USA v. Winkelman
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1554




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Winkelman" (2007). 2007 Decisions. Paper 812.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/812


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 05-1554


                           UNITED STATES OF AMERICA

                                            v.

                              GEORGE A. WINKELMAN,
                                               Appellant.


                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                             (D.C. Crim. No. 01-cr-00304-8)
                    District Judge: Honorable James F. McClure, Jr.


                       Submitted Under Third Circuit LAR 34.1(a)
                                     July 5, 2007

                 Before: Rendell, Hardiman and Cowen, Circuit Judges

                                   (Filed: July 5, 2007)


                                        OPINION


PER CURIAM

       Appellant George Winkelman was found guilty by a jury in United States District

Court for the Middle District of Pennsylvania of these felony drug trafficking counts of

the Third Superseding Indictment: Count One, conspiracy to possess with intent to

                                            1
distribute and to distribute in excess of five kilograms of cocaine, a Schedule II controlled

substance, in violation of 21 U.S.C. § 846; Count Five, possession with intent to

distribute and distribution of cocaine, a Schedule II controlled substance, in violation of

21 U.S.C. § 841(a)(1); and Count Nine, possession with intent to distribute more than 500

grams of cocaine, a Schedule II controlled substance, in violation of 21 U.S.C. §

841(a)(1). By special verdict the jury found that, pursuant to 21 U.S.C. § 853 as

enumerated in Count Sixteen of the Third Superseding Indictment, the criminal forfeiture

count, Winkelman and his brother, John F. Winkelman, Jr., were jointly and severally

liable for $2,000,000, which represented the amount of proceeds obtained as a result of

the above drug trafficking offenses.1

         Winkelman was sentenced by the District Court to an aggregate term of

imprisonment of 720 months. We affirmed the convictions on appeal but remanded for

resentencing pursuant to United States v. Booker, 463 U.S. 220 (2005), and United States

v. Cooper, 437 F.3d 324 (3d Cir. 2006). On October 17, 2006, the District Court

resentenced Winkelman to an aggregate term of imprisonment of 480 months.

Winkelman appealed but then later moved to withdraw the appeal. We granted his

motion on January 19, 2007.

         Meanwhile, on April 10, 2002, the United States Department of Justice, Drug

Enforcement Administration (“DEA”) issued a Declaration of Forfeiture and



   1
       Winkelman also was convicted of two counts of violating 18 U.S.C. § 924(c).

                                              2
administratively forfeited $5,499 seized from Winkelman when he was arrested. On

August 6, 2004, Winkelman filed a pro se motion for return of property pursuant to

Federal Rule of Criminal Procedure 41(g), seeking the return of the $5, 499 on the ground

that the government did not allege at trial that this money had been obtained illegally.

The government submitted a response to the motion, arguing in pertinent part that the

property was subject to forfeiture as substitute assets. In an order entered on February 3,

2005, the District Court denied Winkelman’s Rule 41(g) motion. The court determined

that, because the government properly secured a forfeiture order, the $5,499 was subject

to criminal forfeiture as substitute assets. It therefore was not necessary to determine

whether the administrative forfeiture provisions were followed. Winkelman appeals.

       We will affirm. We have jurisdiction under 28 U.S.C. § 1291. We agree with the

District Court and will adopt its reasoning. If as a result of some act or omission of the

defendant, the government cannot trace the proceeds of an offense to specific assets, it

may seek the forfeiture of “any property, cash or merchandise, in satisfaction of the

amount of criminal forfeiture to which it is entitled.” United States v. Voigt, 89 F.3d

1050, 1088 (3d Cir. 1996). See also 21 U.S.C. § 853(p) (authorizing forfeiture of

substitute assets). In Voigt, we held that a defendant convicted of laundering $1.6 million

was required to forfeit that amount as a money judgment. 89 F.3d at 1084. When the

government could not directly trace any forfeitable proceeds to the defendant's current

assets, we held that the government could satisfy the $1.6 million judgment by seeking

forfeiture of the defendant's assets as substitute assets. Id. at 1088.

                                               3
       The requirements of the applicable statute and criminal rule must be satisfied and

they were here. The indictment put Winkelman on notice that the government would seek

the forfeiture of property as part of any sentence. Fed. R. Crim. Pro. 32.2(a). The

government moved for a preliminary order of forfeiture, Fed. R. Crim. Pro. 32.2(b), in

John, Jr.’s case, correctly noting that Winkelman and his brother were jointly and

severally liable for $2,000,000 pursuant to 21 U.S.C. § 853.2 The motion included the

language necessary to effectuate the forfeiture of substitute assets in accordance with 21

U.S.C. § 853(p), that is, the government averred that it had made a diligent search and

had been unable to take actual possession of the forfeited proceeds from the Winkelmans’

drug trafficking activities. In granting the government’s motion for a preliminary order of

forfeiture, the District Court specifically authorized the seizure of substitute assets, 21

U.S.C. § 853(p)(2). It clearly had the authority to do so without regard to whether the

administrative forfeiture provisions were followed. See 21 U.S.C. § 853(p)(1); Fed. R.

Crim. Pro. 32.2(b).3

       We will affirm the order of the District Court denying Winkelman’s motion for

return of property.



   2
     Defendants may be jointly and severally liable in drug cases such as this one. United
States v. Pitt, 193 F.3d 751, 765 (3d Cir. 1999) (“Like 18 U.S.C. § 982(a)(1), 21 U.S.C. §
853(a)(1) imposes joint and several liability with respect to forfeiture.”)
   3
    The government has argued for the first time on appeal that proper administrative
procedures were followed, but, because this argument was not raised in the district court,
we need not entertain it here.

                                               4